    Case 17-29073        Doc 904    Filed 10/21/20 Entered 10/21/20 10:27:54      Desc Main
                                     Document     Page 1 of 4
This order is SIGNED.


Dated: October 21, 2020




   Order Prepared and Submitted by:
   George Hofmann (10005)
   Matthew M. Boley (8536)
   Jeffrey Trousdale (14814)
   COHNE KINGHORN, P.C.
   111 East Broadway, 11th Floor
   Salt Lake City, UT 84111
   Email: jtrousdale@ck.law
   Attorneys for George Hofmann, Chapter 11 Trustee
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
    In re:                                              Bankruptcy No. 17-29073 (KRA)

    VIDANGEL, INC.,                                                Chapter 11

             Debtor.


    ORDER GRANTING JOINT MOTION TO CONVERT TRUSTEE’S OBJECTION TO
    PROOF OF CLAIM FILED BY CLEARPLAY, INC. TO ADVERSARY PROCEEDING

             The matter before the Court is the Joint Motion to Convert Trustee’s Objection to

   Proof of Claim Filed by Clearplay, Inc. to Adversary Proceeding (the “Motion”), filed by

   George Hofmann, in his capacity as the Chapter 11 Trustee of VidAngel, Inc. (the

   “Reorganized Debtor”), and Clearplay, Inc. (“Clearplay”). The Motion seeks to convert

   the Trustee’s Objection to Proof of Claim Filed by Clearplay, Inc. [Docket No. 614] (the

   “Claim Objection”) to an adversary proceeding, consistent with the Conversion

   Procedures set forth therein. After reviewing and considering the Motion, and based on

   the stipulation of the Trustee and Clearplay and such other matters of record as the
   Court deemed appropriate, the Court hereby



   {00519227.DOCX /}
 Case 17-29073            Doc 904    Filed 10/21/20 Entered 10/21/20 10:27:54        Desc Main
                                      Document     Page 2 of 4




        FINDS AND CONCLUDES as follows:

        A.          the Court has jurisdiction under 28 U.S.C. §§ 157 and 1334;

        B.          this matter is a core proceeding under 28 U.S.C. § 157;

        C.          notice was, and is, adequate and proper within the meaning of 11 U.S.C.

§ 102(1); and

        D.          good cause exists for the relief granted herein.

        WHEREFORE, based upon the Motion and the foregoing findings and

conclusions, it is hereby

        ORDERED as follows:

        1. The Motion is GRANTED.

        2. The “Conversion Procedures” set forth below are APPROVED—

                    (a)    The Claim Objection shall be converted into an adversary

        proceeding, with a separate adversary proceeding number and adversary

        proceeding docket.

                    (b)    The Claim Objection shall be deemed the “complaint,” and the

        responsive pleading shall be deemed the “answer” to the complaint.

                    (c)    Clearplay shall have thirty (30) days from the date of the entry of
        this Order to file its answer to the Claim Objection. Alternatively, within fourteen

        (14) days from the date of the entry of this Order, Clearplay may request that the

        Trustee or Reorganized Debtor (as the case may be) file an amended pleading in

        the “traditional” form of a complaint, by filing a notice on the adversary

        proceeding docket. The amended pleading/complaint must be filed within 21

        days of such request. Clearplay shall then file an answer within 30 days after the

        amended pleading/complaint is filed.




{00519227.DOCX /}                                  2
 Case 17-29073            Doc 904   Filed 10/21/20 Entered 10/21/20 10:27:54              Desc Main
                                     Document     Page 3 of 4




                    (d)   Parties-in-interest with standing to do so shall have the right to file a

        motion to intervene. For example, under Bankruptcy Code § 502(a), all creditors

        and parties-in-interest have standing to object to a claim. Further, pursuant to

        Bankruptcy Rule 3008, all creditors and other parties-in-interest have standing to

        “move for reconsideration of an order allowing or disallowing a claim against the

        estate.”

                    (e)   After Clearplay files its answer in the time set forth in subsection

        2(c) of this Order, the Court will set an initial status conference in the adversary

        proceeding. At the status conferences, the parties can discuss case procedure,

        discovery matters, and any other pertinent issues.

                    (f)   Within seven (7) days from the entry of this Order, the Reorganized

        Debtor will pay the fee owed under 28 U.S.C. § 1930 for the filing of an adversary

        proceeding.

        3. The hearing on the Claim Objection that was previously scheduled for

            October 27, 2020, is stricken.

        ------------------------------------- END OF ORDER -------------------------------------




{00519227.DOCX /}                                  3
 Case 17-29073      Doc 904    Filed 10/21/20 Entered 10/21/20 10:27:54        Desc Main
                                Document     Page 4 of 4




                     DESIGNATION OF PARTIES TO BE SERVED

Service of the foregoing Order shall be served to the parties and in the manner
designated below:

By Electronic Service: I certify that the parties of the record in this case as identified
below, are registered CM/ECF users and will be served notice of entry of the foregoing
Order through the CM/ECF system:

    •   J. Thomas Beckett tbeckett@parsonsbehle.com,
        ecf@parsonsbehle.com;brothschild@parsonsbehle.com
    •   Matthew M. Boley mboley@ck.law, klopez@ck.law
    •   Michael Ronald Brown mbrown@parsonsbehle.com
    •   Kenneth L. Cannon kcannon@djplaw.com, khughes@djplaw.com
    •   Laurie A. Cayton tr laurie.cayton@usdoj.gov,
        James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
    •   Joseph M.R. Covey jcovey@parrbrown.com,
        calendar@parrbrown.com;lstumpf@parrbrown.com
    •   Rose Leda Ehler rose.ehler@mto.com, cynthia.soden@mto.com;dkt-
        filings@mto.com;martha.larraondo-klipper@mto.com
    •   George B. Hofmann ghofmann@ck.law, dhaney@ck.law;mparks@ck.law
    •   George B. Hofmann tr trustee@ck.law,
        dhaney@ck.law;mparks@ck.law;UT16@ecfcbis.com;gbh@trustesolutions.net
    •   Michael R. Johnson mjohnson@rqn.com,
        docket@rqn.com;swilliams@rqn.com
    •   Kelly M. Klaus kelly.klaus@mto.com
    •   Peter J. Kuhn Peter.J.Kuhn@usdoj.gov,
        James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Rinehart.Peshell@usdoj.gov
    •   David H. Leigh dleigh@rqn.com, swilliams@rqn.com;docket@rqn.com
    •   James E. Magleby magleby@mcgiplaw.com,
        wayment@mgpclaw.com;gibson@mgpclaw.com;maart@mcgiplaw.com
    •   Joshua K. Peterman josh@ck.law
    •   Jay Morgan Philpot jmorganphilpot@gmail.com
    •   Grace S. Pusavat gpusavat@parsonsbehle.com
    •   Brian M. Rothschild brothschild@parsonsbehle.com,
        ecf@parsonsbehle.com;docket@parsonsbehle.com
    •   Joseph M. Shapiro jshapiro@strongandhanni.com,
        cbecerra@strongandhanni.com
    •   Jeffrey L. Trousdale jtrousdale@cohnekinghorn.com,
        mparks@cohnekinghorn.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov




                                          /s/ Jeffrey Trousdale



{00519227.DOCX /}
